I am unable to concur in the majority opinion. I particularly *Page 549 
dissent from the rule laid down in the second paragraph of the syllabus wherein it is stated that the requested appropriation totaling $104,710 for the purpose of buying a site for one school and an addition to the site of another are "current expenses" of said school district. As supporting this statement the majority opinion cites Oklahoma News Co. v. Ryan,101 Okla. 151, 224 P. 969; M., K.  T. Ry. Co. v. Bennett, 122 Okla. 102,250 P. 1021; Protest of Murray. 140 Okla. 240, 285 P. 80.
As I view it, these decisions do not support this contention. To be sure the decisions state that appropriations for certain permanent improvements constitute "current expenses," but the question considered there is a vastly different one from the question involved here. Those decisions referred to section 9692, C. O. S. 1921, in which the Legislature provided:
"In all counties, the total levy for current expenses of each county, city, town, township or school district shall not exceed in any one year the following."
In other words, these decisions hold that in order to keep the appropriations within the prescribed boundaries, the appropriations for certain permanent improvements named in the various decisions must be considered current expenses, in order to hold the tax levy as low as possible, rather than to exclude them from the "current expenses" and add such amount to the maximum levy made for current expenses.
Under the rule laid down in the majority opinion, instead of $104,710, the board of education, if it found that much money on hand not otherwise appropriated, might appropriate $5,000,000 and call it "current expenses." This, in my judgment, was never the intention of the Legislature, and the decisions cited do not so hold.
The Supreme Court of Washington had a similar question under consideration in Sheldon v. Purdy, County Treas., 49 228, when it said:
"The terms 'support' and 'current expenses' mean continuing, regular expenditures for the maintenance of the schools, and do not include the building of school uses. * * * The building of new schoolhouses and the purchase of schoolhouse sites do not come within any authorized significance of 'current expenses'; neither do they come within any well-defined acceptance of 'support' for the common schools. Both the terms, 'support' and 'current expenses', when applied to the common schools of this state, mean continuing regular expenditures for the maintenance of the schools. Building a new schoolhouse and purchasing a site, while at times necessary and proper, are unusual and extraordinary expenditures."
The Supreme Court of Kansas was considering this question in State of Kansas ex rel. C. Reed, Co. Atty., v. Commissioners of Marion County, 21 Kan. 419, when it said in referring to the phrase "county charges and expense" that:
"These phrases only include such charges and expenses as are incidental in conducting the business of the county government for the current year. It would be a strained construction of language to say that the erection of permanent county buildings, costing thousands of dollars, is the ordinary current expense of a county. * * * It is not a county charge in the meaning of said section 1 of Gen. Stat. 295, nor a part of 'current expenses' referred to in the fourth subdivision of section 16."
I concede that the board of education has the primary right, and it is its duty, to determine whether the appropriations asked for are needed, and in this duty it may not be superseded by the excise board, but when the board of education makes the request that the excise board approve an appropriation of $31,000 to buy land adjoining a school already built and another unusual sum of $73,710 to buy 40 acres of land in a remote section for the purpose of building a high school at some future date, when no item for this purpose was mentioned in the original budget, the excise board certainly has the authority, and it is its duty, to determine whether the purpose for which the funds are sought to be used comes within the designation "current expenses", and whether there is a surplus on hand out of which to make the appropriation.
I cannot agree that the appropriation sought to be made constitutes a supplemental appropriation within the contemplation of section 12680. O. S. 1931. It must be remembered that when the original budget was filed and the appropriations made for the year 1935-36, no mention was made whatever of any contemplated purchase of these two sites. In other words, these two items were not mentioned in the original budget. The word "supplemental," as defined by Webster's New International Dictionary (2d Ed.) is: "supplement," in the same dictionary, is defined: "That which supplies a want or makes an addition; something already organized, arranged or set apart; something which completes or adds a finishing touch." Ballentine's *Page 550 
Law Dictionary, page 1252, defines the word "supplemental" as "added to supply a deficiency, or deficit."
The conclusion, generally, reached in the majority opinion appears to have been based largely upon the opinion of this court in State ex rel. Board of Education, City of Tulsa, v. Morley, 168 Okla. 259, 34 P.2d 258. I cannot agree that this opinion is authority for the conclusion reached in the majority opinion in the instant case, for the reason the exact question now being discussed was not before the court in that case. The opinion does not show whether the items for which the supplemental appropriations were requested were contained in the original budget, and we are not favored with the record so showing, but counsel for plaintiffs in error state in their brief that they have examined all the records pertaining to that case, and that every item for which additional or "supplemental" appropriations were requested in that case was listed and enumerated in the original budget.
It is further contended by plaintiffs in error here that the record in this case fails to show there is a surplus out of which this appropriation might be made. They admit that there is a "book surplus" shown; that is, that the books show an unexpended balance sufficient to cover the items for which appropriations are requested, but they contend that there was no showing that that was money on hand; that much of it represented unpaid taxes. If that be the case the excise board was correct in refusing to make the appropriation. The majority opinion quotes part of section 12680 showing some of the grounds or reasons justifying the supplemental appropriation, but it does not quote the second subdivision of that section which reads:
"If the financial statement herein required shall correctly reflect a surplus in revenue in any fund available for current expenses, and the excise board shall so affirmatively find, it may make supplemental appropriations to an amount not exceeding the aggregate of such surplus."
Under this statute, before the excise board could make such an appropriation or before mandamus would lie to compel it to do so, there must be an affirmative finding by that board that there is "a surplus in revenue." The laws enacted requiring board of education to make, certify, and publish their budgets, were, no doubt, enacted in order that the taxpayers, who ultimately pay the bills, might have an opportunity in advance to know what their servants — the board of education — propose to spend during any current year. Likewise, the laws requiring the excise board to examine and approve these items were designed to give an opportunity to review the work of the board of education, and give any aggrieved citizen an opportunity to complain if he felt that the public moneys were not being properly handled and expended by the board of education. Some taxpayer might question the necessity of buying a 40-acre site for a high-school — he has that right if he wants to do so. I think this purpose and intent is salutary; it serves a good office, and should be strictly followed.
There is no hint that the board of education in the instant case is not composed of men of ability and high integrity; there is no suspicion that the board of education in this instance is not actuated by the best motives and are exerting every effort to best serve the public school system of Oklahoma City, but the same laws apply to boards composed of men of this character as would apply to boards of men of less honesty and integrity, and when the public funds to the extent of more than $100,000 are to be taken out of the school treasury for the purpose of buying large tracts of land upon which to build schools in the probably remote future, it is my opinion that it should be done only after such expenditure has been approved by a vote of the people, or the appropriations made by the excise board in the usual and orderly course of procedure. For these reasons, I most respectfully dissent.